DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 11/24/2020.
Claims 1, 5-6, 9, 12, 17-18, 21-22, 25 and 28 have been amended.
Claims 4 and 20 have been canceled.

Response to Arguments

Applicant’s arguments with respect to claims 1-30 filed on 11/24/2020 have been considered but are moot because the arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly 
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the claim 1 limitation discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, 12, 15, 17, 23, 25 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0153495, “Li”) in view of Nagata et al. (US 2018/0115355, “Nagata”). 
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned.
Li discloses "Method and Apparatus for Transmitting CSI feedback Information for Multiple Beams” (Title) and comprises the following features:
With respect to independent claims:	
Regarding claim 1, a method for wireless communication at a receiving device, comprising: 
receiving, via sidelink communications ([0150] “the wireless base station in the present specification may also be replaced with a user terminal. For example, the respective aspects/embodiments of the present invention may be applied to a configuration in which communication between a radio base station and a user terminal is replaced with communication among a plurality of user terminals (device-to-device, D2D).”) from a transmitting device, one or more reference signals ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals (for example, cell-specific reference signals or CSI-RSs) transmitted by the base station”) for determination of at least a rank indicator and a channel quality indicator at the receiving device ([0018] “reports the CSI feedback information”, and [0036] “the information for indicating the type of the CSI feedback information may be transmitted together with the RI, the CQI or the PMI in the first type of CSI feedback information, respectively, or may be transmitted together with any combination of the RI, the CQI and the PMI”); 
receiving configuration information that indicates a first table of a plurality of available tables that provides mapping between joint indications and channel quality indicators associated with rank indicators (This will be discussed in view of Nagata.);
identifying, based at least in part on one or more measurements of the one or more reference signals ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals (for example, cell-specific reference signals or CSI-RSs) transmitted by the base and the received configuration information (This will be discussed in view of Nagata.), a joint indication that maps to a combination of at least the measured rank indicator and the measured channel quality indicator of the receiving device (Note that Li does not specifically describe about a joint indication of a combination of RI and CQI. This will be discussed in view of Nagata.); and 
transmitting, via the sidelink communications, the joint indication to the transmitting device ([0020 and Fig. 1] “in step S101, information for indicating a type of CSI feedback information is transmitted.” S101 “Transmitting information for indicating a type of CSI feedback information”).
	It is noted that while disclosing reporting CSI, Li does not specifically teach about a joint indication of a combination. It, however, had been known in the art at the time of instant application as shown by Nagata in a disclosure “Beam Selection Method, Mobile Station and Base Station” (Title) as follows;
receiving configuration information that indicates a first table of a plurality of available tables ([Nagata, 0032] “a mapping table is stored in advance in the base station and in the mobile station, and mapping relationships between a group index of each group and an index of the CSI-RS resource within each group are stored in each mapping table so that a related CSI-RS resource can be specified by designating a group index.”, and [Nagata, 0040] “The base station transmits the information that indicates the selected N2 CSI-RS resources to the mobile station via, e.g., semi-static signaling. The semi-static signaling may, e.g., radio resource control (RRC) signaling.”) that provides mapping between joint indications and channel quality indicators associated with rank indicators ([Nagata, 0054 and Fig. 3] “the base station directly a beam index together with at least one of an RI, PMI and CQI.”);
identifying, based on … the received configuration information ([Nagata, 0055 and Fig. 3] “In step S302, the mobile station receives beams corresponding to the reference signals of the N2 CSI-RS resources based on information that indicates the selected N2 CSI-RS resources received from the base station.”, and [Nagata, 0058] “the mobile station can identify the channel quality of the channel corresponding to each respective beam by carrying out a channel estimation based on each respective received beam. The channel quality can be indicated by, e.g., a channel quality indicator (CQI), etc. Furthermore, the mobile station specifies a rank indicator (RI) and a precoding matrix indicator (PMI), etc., corresponding to each beam.”);
a joint indication that maps to a combination of at least the measured rank indicator and the measured channel quality indicator of the receiving device ([Nagata, 0058] “the mobile station may select at least one beam out of the received beams in accordance with conditions in regard to channel quality, data throughput or reception power of the received beam. Specifically, the mobile station can identify the channel quality of the channel corresponding to each respective beam by carrying out a channel estimation based on each respective 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of instant application to modify Li's features by using the features of Nagata in order to eliminate unnecessary resources to reduce overhead such that “the mobile station can carry out channel estimation and feedback based on the beam corresponding to the reference signal of the selected reference signal resources, the workload on the mobile station can be reduced.” [Nagata, 0011]. 

Regarding claim 9, a method for wireless communication at a transmitting device, comprising: 
transmitting, via sidelink communications to a receiving device ([0150] “the wireless base station in the present specification may also be replaced with a user terminal. For example, the respective aspects/embodiments of the present invention may be applied to a configuration in which communication between a radio base station and a user terminal is replaced with communication among a plurality of user terminals (device-to-device, D2D).”), one or more reference signals ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals (for example, cell-specific reference signals or CSI-RSs) transmitted by the base station”) for determination of at least a rank indicator and a channel quality indicator at the receiving device ([0018] “reports the CSI feedback information”, and [0036] “the information for indicating the type of the CSI feedback information may be transmitted together with the RI, the CQI or the PMI in the first type of CSI feedback information, respectively, or may be transmitted together with any combination of the RI, the CQI and the PMI”); 
transmitting configuration information to the receiving device that indicates a first table of a plurality of available tables that provides mappings between joint indications and channel quality indicators associated with rank indicators is to be used for the sidelink communications (This will be discussed in view of Nagata.);
receiving, via the sidelink communications ([0023] “the base station may acquire the type of the CSI feedback information to be received, so that corresponding processing may be accurately performed after receiving the CSI feedback information”) from the receiving device, a joint indication that maps to a combination of at least the rank indicator and the channel quality indicator of the receiving device (Note that Li does not specifically describe about a joint indication of a combination of RI and CQI. This will be discussed in view of Nagata.); and 
communicating with the receiving device via the sidelink communications based at least in part on the rank indicator and the channel quality indicator ([0032] “the feedback information for the first beam may include a Precoding Matrix Indicator (PMI) for the first beam, where the PMI indicates a precoding matrix recommended by the UE to be used by the base station in the downlink transmission … the precoding matrix is selected based on a layer indicated by the RI.”, and [0018] “enabling the base station to take into account channel quality of each beam when performing downlink scheduling.”).

transmitting configuration information to the receiving device that indicates a first table of a plurality of available tables ([Nagata, 0032] “a mapping table is stored in advance in the base station and in the mobile station, and mapping relationships between a group index of each group and an index of the CSI-RS resource within each group are stored in each mapping table so that a related CSI-RS resource can be specified by designating a group index.”, and [Nagata, 0040] “The base station transmits the information that indicates the selected N2 CSI-RS resources to the mobile station via, e.g., semi-static signaling. The semi-static signaling may, e.g., radio resource control (RRC) signaling.”) that provides mappings between joint indications and channel quality indicators associated with rank indicators is to be used for the sidelink communications ([Nagata, 0054 and Fig. 3] “the base station directly selects N2 CSI-RS resources, which can be allocated for the mobile station, from out of the N1 CSI-RS resources, the information that indicates the selected N2 CSI-RS resources may be an index for the selected N2 CSI-RS resources.”, [Nagata, 0065] “the mobile station is configured to aperiodically provide feedback, the mobile station feeds back a beam index together with at least one of an RI, PMI and CQI.”);
 a joint indication that maps to a combination of at least the rank indicator and the channel quality indicator of the receiving device ([Nagata, 0058] “the mobile station may select at least one beam out of the received beams in accordance with conditions in 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of instant application to modify Li's features by using the features of Nagata in order to eliminate unnecessary resources to reduce overhead such that “the mobile station can carry out channel estimation and feedback based on the beam corresponding to the reference signal of the selected reference signal resources, the workload on the mobile station can be reduced.” [Nagata, 0011].

Regarding claim 17, it is an apparatus for wireless communication corresponding to method claim 1, except “at a receiving device” ([0111 and Fig. 8] “FIG. 8 shows a schematic diagram of a hardware structure of a user equipment involved according to the embodiments of the present invention. The user equipment 800 described above may be constructed as a computer apparatus that physically includes a processor 810, a storage 820, a memory 830”), “a processor” (Fig. 8; 810 “Processor”), “memory” (Fig. 8; 830 “Memory”), “in electronic communication with the processor” (Fig. 8; 870, a bus) and 

Regarding claim 25, it is an apparatus claim corresponding to the method claim 9, except “a transmitting device” ([0150] “the wireless base station in the present specification may also be replaced with a user terminal.”, thus 800 in Fig. 8 can be a schematic for the wireless base station as a transmitting device.), “a processor” (Fig. 8; 810 “Processor”) and “instructions stored in the memory and executable by the processor” ([0111] “the user equipment in the embodiments of the present invention may function as a computer that executes the processing of the transmission method for the CSI feedback information for the multiple beams of the present invention.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 9.

With respect to dependent claims:
Regarding claims 7 and 23, the method of claim 1 and the apparatus of claim 17, respectively, wherein the joint indication further provides a precoding matrix indicator ([0105] “the information for indicating the type of the CSI feedback information may be transmitted together with the RI, the PMI or the CQI”) that is determined based at least in part on the one or more measurements of the one or more reference signals 

Regarding claim 15, the method of claim 9, wherein the joint indication further provides a precoding matrix indicator ([0105] “the information for indicating the type of the CSI feedback information may be transmitted together with the RI, the PMI or the CQI”) that is determined based at least in part on one or more measurements of the one or more reference signals at the receiving device ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals (for example, cell-specific reference signals or CSI-RSs) transmitted by the base station”).

Regarding claims 12 and 28, the method of claim 9 and the apparatus of claim 25, respectively, further comprising: 
identifying that the first table, from the plurality of available tables, is to be used for the sidelink communications ([0150] “the respective aspects/embodiments of the present invention may be applied to a configuration in which communication between a radio base station and a user terminal is replaced with communication among a plurality of user terminals (device-to-device, D2D).”).


Claim(s) 2-3, 5-6, 10-14, 18-19, 21-22 and 26-29 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0153495, “Li”) in view of Nagata et al. (US 2018/0115355, “Nagata”) and further in view of Sun et al. (US 2010/0273435, “Sun”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned. 
Regarding claims 2 and 18, the method of claim 1 and the apparatus of claim 17, respectively, wherein the identifying comprises: 
determining the rank indicator at the receiving device ([0026] “the first type of CSI feedback information includes at least first transmission rank information”, and [0029] “the first transmission rank information may be a transmission rank indicator (RI)”) based at least in part on the one or more measurements of the one or more reference signals ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals”); 
determining the channel quality indicator at the receiving device ([0026] “the first type of CSI feedback information includes … first channel quality information”, and [0031] “the first channel quality information may be a channel quality indicator (CQI)”) based at least in part on the one or more measurements of the one or more reference signals ([0018] “the UE obtains CSI feedback information for the multiple beams by measuring downlink reference signals”).
	It is noted that while disclosing CSI feedback information, Li does not specifically teach about mapping between an index and the combination of CQI and RI. It, however, had been known in the art at the time of instant application as shown by Sun in a 
identifying the joint indication ([Sun, 0044] “a feedback allocation assignment map (A-MAP) information element (IE) to send periodic CQI and RI feedback”, and [Sun, 0045] “The mapping of a six-bit payload to these contents is described in a table 28 of FIG. 8”) based at least in part on a mapping between the rank indicator and the channel quality indicator, and the joint indication ([Sun, 0045] “both regular information (CQI and RI reporting) and non-regular information are mapped in a table 28 of FIG. 8”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Sun in order to have reduce overhead in resource usage, and achieve fast and efficient feedback such that "the primary and secondary fast feedback channels to efficiently report the channel quality, MIMO feedback, and CQI types of data from a mobile station to a base station." [Sun, 0016]. 

Regarding claims 3 and 19, he method of claim 2 and the apparatus of claim 18, respectively, wherein the mapping between the rank indicator, the channel quality indicator, and the joint indication ([Sun, 0045] “The mapping of a six-bit payload”) is provided in a table that provides a joint indication value for each of a plurality of different combinations of rank indicators and channel quality indicators ([Sun, 0045] “The mapping of a six-bit payload to these contents is described in a table 28 of FIG. 8, according to some embodiments. The first N entries in the table are identical to the table 24 in FIG. 4. Entries with a rank of 

Regarding claims 5 and 21, the method of claim 1 and the apparatus of claim 17, respectively, further comprising: 
identifying a first entry in the first table that corresponds to the rank indicator and the channel quality indicator at the receiving device ([Sun, Fig. 4] depicts table 24 and N+1 entries, and first entry shows an index of 0. [Sun, 0022] “FIG. 3 is a diagram representing the CQI and RI reporting requirements for the typical case under 802.16m. Reporting both the CQI 40 and the RI 50 would thus take seven bits in all under the typical scenario.”, and [Sun, 0026] “to report CQI and RI together, seven bits are needed, allowing for 128 combinations (27). However, the UFCR method 100 filters out unnecessary combinations of CQI and RI by applying certain rules.” Note that in description column of table 24, “3. The first sixteen sequences are reserved for CQI with rank=1”); and 
identifying a first joint indication value that is associated with the first entry in the first table ([Sun, Fig. 4] “index 0” for the first joint indication value), and 
wherein the joint indication provides the first joint indication value to the transmitting device ([Sun, 0020] “these channels are used by the mobile station 60 to report relevant information about the channel to the base station 70.”, and [Sun, 0026] “As shown in a table 24 in FIG. 4, N combinations specifying the spectrum efficiency and mapping to different code words are listed.”).

Regarding claims 6 and 22, the method of claim 1 and the apparatus of claim 17, respectively, wherein the configuration information is received via radio resource control signaling ([Sun, 0044] “The primary fast feedback channel 20 is semi-statically allocated to the mobile station 60 by a feedback allocation assignment map (A-MAP) information element (IE)”, and [Sun, 0078] “The feedback format … may be indicated by downlink signaling when allocating feedback channel resources.”).

Regarding claims 10 and 26, the method of claim 9 and the apparatus of claim 25, respectively, further comprising: determining the rank indicator of the receiving device ([0026] “the first type of CSI feedback information includes at least first transmission rank information”, and [0029] “the first transmission rank information may be a transmission rank indicator (RI)”) and the channel quality indicator of the receiving device ([0026] “the first type of CSI feedback information includes … first channel quality information”, and [0031] “the first channel quality information may be a channel quality indicator (CQI)”) based at least in part on a mapping between the rank indicator and the channel quality indicator, and the joint indication ([Sun, 0045] “both regular information (CQI and RI reporting) and non-regular information are mapped in a table 28 of FIG. 8”, and [Sun, 0045] “The mapping of a six-bit payload to these contents is described in a table 28 of FIG. 8”).


Regarding claims 11 and 27, the method of claim 10 and the apparatus of claim 26, respectively, wherein the mapping between the rank indicator, the channel quality indicator and the joint indication ([Sun, 0045] “The mapping of a six-bit payload”) is provided in a table that provides a joint indication value for each of a plurality of different combinations of rank indicators and channel quality indicators ([Sun, 0045] “The mapping of a six-bit payload to these contents is described in a table 28 of FIG. 8, according to some embodiments. The first N entries in the table are identical to the table 24 in FIG. 4. Entries with a rank of one are arranged in the beginning, so that the CQI reporting for downlink diversity mode may reuse the same table. ... Thus, both regular information (CQI and RI reporting) and non-regular information are mapped in a table 28 of FIG. 8”).

Regarding claims 13 and 29, the method of claim 12 and the apparatus of claim 28, respectively, further comprising: 
identifying a first entry in the first table that corresponds to the joint indication received from the receiving device ([Sun, Fig. 4] depicts table 24 and N+1 entries, and first entry shows an index of 0. [Sun, 0022] “FIG. 3 is a diagram representing the CQI and RI reporting requirements for the typical case under 802.16m. Reporting both the CQI 40 and the RI 50 would thus take seven bits in all under the typical scenario.”, and [Sun, 0026] “to report CQI and RI together, seven bits are needed, allowing for 128 7). However, the UFCR method 100 filters out unnecessary combinations of CQI and RI by applying certain rules.” Note that in description column of table 24, “3. The first sixteen sequences are reserved for CQI with rank=1”); and 
identifying the rank indicator and the channel quality indicator that are associated with the first entry in the first table ([Sun, Fig. 4] “index 0” for the first joint indication value, and Table 24 in Fig. 4 “3. The first sixteen sequences are reserved for CQI with rank=1”).

Regarding claim 14, the method of claim 12, wherein the configuration information is transmitted via radio resource control signaling ([Sun, 0044] “The primary fast feedback channel 20 is semi-statically allocated to the mobile station 60 by a feedback allocation assignment map (A-MAP) information element (IE)”, and [Sun, 0078] “The feedback format … may be indicated by downlink signaling when allocating feedback channel resources.”).

Claim(s) 8, 16, 24 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0153495, “Li”) in view of Nagata et al. (US 2018/0115355, “Nagata”) and further in view of Li et al. (US 2019/0327618, “Li618”).
Examiner’s note: in what follows, references are drawn to Li unless otherwise mentioned. 
Regarding claims 8 and 24, it is noted that while disclosing CSI feedback information, Li does not specifically teach about transmitting the measured information to its serving base station. It, however, had been known in the art at the time of instant application as shown by Li618 in a disclosure "Methods and Apparatuses for Data Transmission with Beamforming in a Wireless Communication System" (Title) as follows; the method of claim 1 and the apparatus of claim 17, respectively, further comprising: transmitting the joint indication to a serving base station associated with one or more of the transmitting device or the receiving device ([Li618, 0069] “It has been agreed in 3GPP that V2X UEs periodically report their geo-location to its serving eNB”, [Li618, 0078] “The precoder matrix is typically reported by a UE through a precoder matrix indicator (PMI) as part of a channel state information (CSI) feedback, together with a rank indicator (RI) and a channel quality indicator (CQI).”).
It, therefore, would have been obvious to one of ordinary skill in the art at the time of instant application to modify Li's features by using the features of Li618 in order for the serving base station to quickly locate user terminals based on the received CSI such that “for transmitting data efficiently in a wireless communication system” [Li618, 0007].

Regarding claims 16 and 30, the method of claim 9 and the apparatus of claim 25, respectively, further comprising: transmitting the joint indication to a serving base station associated with one or more of the transmitting device or the receiving device ([Li618, 0069] “It has been agreed in 3GPP that V2X UEs periodically report their geo-location to its serving eNB”, [Li618, 0078] “The precoder matrix is typically reported by a 
The rational and motivation for adding this teaching of Li618 are the same as for claims 8 and 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411